PER CURIAM.
The principal point on this appeal is that the trial judge committed error during the progress of the trial by making comments, in the presence of the jury, in regard to one of the co-defendants. No objection to the remarks of the trial judge, nor motion to strike same from the record, motion for mistrial or motion for instruction to the jury to disregard the remarks were made in the trial court.
Therefore, we find these remarks not subject for review in this forum. See: Surrency v. State, 48 Fla. 59, 37 So. 575; Maloy v. State, 52 Fla. 101, 41 So. 791; Hysler v. State, 85 Fla. 153, 95 So. 573.
Affirmed.